                    Case 1:21-cv-01728 Document 2 Filed 06/29/21 Page 1 of 1
AO 121 (06/16)
TO:

                Register of Copyrights                                                   REPORT ON THE
                 U.S. Copyright Office                                           FILING OR DETERMINATION OF AN
              101 Independence Ave., S.E.                                               ACTION OR APPEAL
                Washington, D.C. 20559                                               REGARDING A COPYRIGHT


        In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or
appeal has been filed on the following copyright(s):
                                                                COURT NAME AND LOCATION
[X] ACTION                [ ] APPEAL                            U.S. District Court for the District of Columbia
DOCKET NO.                        DATE FILED                    333 Constitution Ave NW Washington, DC 20001
                                                                Washington District Of Columbia 20001
PLAINTIFF                                                                 DEFENDANT
Andrew Kimmel                                                             The Washington Newspaper Publishing Co. LLC


      COPYRIGHT
                                                          TITLE OF WORK                                        AUTHOR OR WORK
    REGISTRATION NO
1 PA 2-237-472                                                                                            Andrew Kimmel

In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                        [ ] Amendment               [ ] Answer           [ ] Cross Bill         [ ] Other Pleading
      COPYRIGHT
                                                          TITLE OF WORK                                        AUTHOR OR WORK
    REGISTRATION NO
1
2
3

        In the above-entitled case, a final decision was rendered on the date entered below. A copy of the
order or judgment together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                            WRITTEN OPINION ATTACHED                             DATE RENDERED

        [ ] Order           [ ] Judgment                        [ ] Yes             [ ] No


CLERK                                                    (BY) DEPUTY CLERK                                    DATE



                    1) Upon initiation of action, mail    2) Upon filing of document adding copyright(s)    3) Upon termination of action mail
                      copy to Register of Copyrights        mail copy to Register of Copyrights                copy to Register of Copyrights
DISTRIBUTION
                    4) In the event of an appeal, forward copy to Appellate Court                5) Case File Copy
